Citation Nr: 1735648	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase rating for right shoulder acromiclavicular joint separation, for status post right Mumford procedure with arthritis (right shoulder disability), in excess of 10 percent, prior to January 11, 2015; in excess of 20 percent, from January 11, 2015, to April 23, 2016; and in excess of 30 percent thereafter, exclusive of any period during which the Veteran received a temporary total rating.

2.  Entitlement to an increased rating in excess of 10 percent for radial tear lateral meniscus of the right knee.

3.  Entitlement to a separate compensable rating for right knee recurrent subluxation of lateral instability.

4.  Entitlement to a compensable rating for status post rupture radial collateral ligament of the metacarpophalangeal joint of the right fifth finger (right fifth finger disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  In that decision, the RO, inter alia, denied increased ratings in excess of 10 percent for the right shoulder disability, in excess of 10 percent for radial tear lateral meniscus of the right knee, and a compensable rating the right fifth finger disability.

In an April 2014 rating decision, the RO granted a temporary 100 percent rating for surgical or other treatment necessitating convalescence for the right shoulder disability from October 8, 2013, to December 1, 2013.  As the Veteran is receiving the maximum disability rating during that period, the Board will not address the issue of entitlement to an increased rating for that period.

In a November 2015 rating decision, the RO increased the rating for the Veteran's right shoulder disability to a 20 percent effective January 11, 2015.  In an October 2016 rating decision, the RO increased the rating for the right shoulder disability to a 30 percent effective April 24, 2016.  The Veteran has not expressed satisfaction with these increased disability ratings; thus, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In December 2016, the Board remanded the Veteran's claims for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also noted in the remand that the Veteran had indicated that he desired to withdraw his claims for increased ratings for right finger disability and right knee disabilities, but that he subsequently submitted evidence reflecting that he wanted to continue the appeal.  In a January 2017 statement, the Veteran stated clearly that he wanted to continue pursuing the claims for increased ratings for right finger and right knee disabilities.  The Board will therefore adjudicate these issues.  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").


FINDINGS OF FACT

1.  Throughout the appeal period, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's right shoulder disability more nearly approximate limitation of motion of the arm to 25 degrees from the side. 

2.  Throughout the appeal period, symptoms of the Veteran's right knee radial tear lateral meniscus have approximated noncompensable limitation of motion, but have not more nearly approximated compensable limitation of motion or frequent episodes of locking, pain, and effusion into the joint.
 
3.  Symptoms of the Veteran's radial tear lateral meniscus of the right knee have throughout the appeal period approximated mild recurrent subluxation or lateral instability.

4.  Throughout the appeal period, the symptoms of the Veteran's right fifth finger disability have not more nearly approximated amputation, limitation of motion of other digits, or interference with overall function of the hand.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 40 percent disability rating, but no higher, for the right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2016).

2.  The criteria for an increased rating in excess of 10 percent for radial tear lateral meniscus of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2016).

3.  The criteria for a separate rating of 10 percent, but no higher, for right knee recurrent subluxation or lateral instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).


4.  The criteria for a compensable rating for the right fifth finger disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, DC 5227 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in November 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the November 2010 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As indicated above, the appeal was remanded in December 2016 to, among other things, afford the Veteran VA examinations for the right knee, right shoulder, and hand and finger in order to determine the current severity of his disabilities, consistent to Correia v. McDonald, 28 Vet. App. 158 (2016).  In January 2017, the Veteran was afforded VA examinations as to his right knee, right shoulder, and finger disabilities.  In the January 2017 examination reports, the VA physician indicated that he was unable to perform testing consistent Correia because it was medically inappropriate due to the risk of aggravating or worsening the Veteran's right knee, right shoulder, and right fifth finger.  Although, the examiner was unable to perform testing consistent with Correia, the examiner provided other pertinent testing to evaluate the severity of the Veteran's service-connected right knee, right shoulder, and right fifth finger.  Thus, the Board finds that there was compliance with the Board's remand directives.  See Stegall, 11 Vet. App. at 271.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and affording him VA examinations in December 2010, April 2014, October 2016, and January 2017 that assessed the severity of his service-connected right knee, right shoulder, and right fifth finger disabilities.  

The Board notes that in a March 2017 statement, the Veteran, generally, asserted that the VA examinations report do not accurately depict his decreased ranges of motion for his service-connected disabilities.  He also stated that the January 2017 VA examiner "had been sanctioned for medical examination violations."  To this end, the Board finds that the Veteran's statements regarding the adequacy of the VA examinations are vague and unsubstantiated.  Although, the Veteran feels that the ranges of motion do not accurately depict his service-connected disabilities, the VA examiners not only recorded his ranges of motion, to include repetitive -use testing, but interviewed the Veteran and documented his complaints of pain, flare-ups, and provided other testing such as muscle strength.  Moreover, the Board finds that the VA examination reports are adequate because they are based on consideration of the Veteran's prior medical history and described the right knee, right shoulder, and right fifth finger disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, the Board finds that the VA examinations are adequate.  Additionally, the Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claims being decided herein.

II.  Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  

A.  Right Shoulder

The Veteran's right shoulder disability is rated 10 percent disabling, prior to January 11, 2015; 20 percent from January 11, 2015, to April 23, 2016; and 30 percent thereafter under DC 5201. 

The rating criteria for the shoulder are found at 38 C.F.R. § 4.71a, DCs 5200 through 5203 (2015).  DCs 5200-5203 distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2015). The medical evidence shows that the Veteran is right handed.  See, e.g., VA examination report dated December 2010.  Therefore, the criteria referencing the major extremity are for consideration.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level, 90 degrees, is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level, 45 degrees, is rated as 30 percent for the major shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In December 2010, the Veteran was afforded a VA examination.  The Veteran reported a history of an acromioclavicular (AC) joint separation surgery in 2000.  The Veteran reported that he was employed full-time as a correction officer since 2008.  Upon physical examination, the ranges of motion of the right shoulder were recorded as flexion to 180 degrees, abduction to 180 degrees, interrenal rotation to 80 degrees, and external rotation to 90 degrees.  There was pain following repetitive motion; however, there was no additional limitations following 3 repetitions of ranges of motion.  There was no evidence of recurrent shoulder dislocation.  The examiner diagnosed AC joint separation, post-surgery.  The examiner found that the Veteran does not have significant effects on usual occupational or daily activities due to his right shoulder disability. 

In a June 2012 email response, Dr. Quigg, the Veteran's private physician indicated that the Veteran's MRI of the right shoulder showed partial tears in rotator cuffs tendons. 

In an August 2013 VA treatment record, the ranges of motion of the right shoulder were recorded as flexion to 170 degrees, abduction to 160 degrees, and external rotation was to 60 degrees. 

A September 2013 VA treatment record documents the Veteran's complaints of right shoulder instability and that he also has pain with lying on his side and overhead activities.  Upon physical examination, the examining physician indicated that the right shoulder had full ranges of motion and assessed right shoulder partial-thickness rotator cuff tear and status post thermal arthroscopic capsulorrhaphy and
open Mumford procedure.

In a March 2014 VA treatment record, the Veteran reported right shoulder severe pain, grinding, and limited ranges of motion. 

In an April 2014 examination report, the Veteran reported right shoulder decreased ranges of motion, pain, tightness, and intermittent throbbing.  He stated that he was employed as a correction officer for five years until June 2013.  He stated that he is no longer employed due to his right shoulder disability.  Upon physical examination, the ranges of motion of the right shoulder were recorded as flexion to 130 degrees with pain and abduction to 110 degrees with pain at 80 degrees.  Upon repetitive-use testing with 3 repetitions flexion was to 130 degrees and abduction was to 110 degrees.  There was no additional limitation in ranges of motion following repetitive-use testing.  There was functional loss and/or functional impairment in terms of less movement than normal and pain on movement.  There was right shoulder localized tenderness or pain on palpation of joints/soft tissue/biceps tendon, guarding, and tenderness on palpation of the AC joint.  Muscle strength was no normal.  There was no ankylosis.  Hawkins' Impingement Test, Empty-can test, and External rotation/Infraspinatus strength test were positive.  There was no evidence of right shoulder recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was degenerative or traumatic arthritis.  The examiner diagnosed right shoulder rotator cuff degenerative changes and partial thickness tear status-post October 2013 arthroscopic rotator cuff repair and bicep tenodesis.  The examiner indicated that there was a right shoulder scar; however, the scar was not painful and/or unstable, or is the total area of all related scars greater than 39 square cm (6 square inches).  

In a June 2015 disability benefits questionnaire (DBQ), the Veteran reported right shoulder pain and decreased ranges of motion.  Upon physical examination, the physician indicated that the established ranges of motion were not feasible as the Veteran had to physically move his right arm by his left arm.  The physician indicated that there was less movement than normal, excess fatigability, incoordination, and pain on movement.  There was tenderness to palpation of the AC joint and muscle atrophy.  The VA physician indicated that there is right shoulder instability, dislocation or labral pathology suspected; however there was no history of recurrent dislocation.  There was no loss of head, nonunion, fibrous union, or malunion of the humerus.  The physician diagnosed degenerative changes of the AC joint.  The physician opined that the Veteran's right shoulder disability impacts his ability to perform occupational tasks such as lifting, overhead work, or carrying. 

The Veteran was afforded a VA examination in October 2016.  The Veteran reported right shoulder pain with locking, catching, and grinding.  He indicated that he is unable to lift his right arm above his head and lift heavy objects.  He has severe sharp flare-ups that occur when he is lifting heavy objects and moves his right shoulder away from his body.  The Veteran stated that he is cautious with overhead movements and that he has pain when he is sleeping.  Upon physical examination, the ranges of motion of the right shoulder were recorded as flexion to 40 degrees with pain, abduction to 60 degrees with pain, external rotation to 30 degrees with pain, and internal rotation to 40 degrees with pain.  He was able to perform repetitive use testing with at least 3 repetitions and there was no additional functional loss or range of motion after 3 repetitions.  The examiner stated that pain, fatigue, and weakness cause functional loss.  There was pain with weight bearing and localized tenderness or pain on palpation of the joint or associated soft tissue.  Right shoulder muscle strength for forward flexion was active movement against some resistance (4/5) and abduction was active movement against gravity (3/5).  There was no muscle atrophy or ankylosis.  There was shoulder instability, dislocation or labral pathology suspected.  There was no recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was no evidence of loss of head, nonunion, fibrous union of the humerus, or malunion of the humerus.  The examiner indicated that there was an AC joint condition or any other impairment of the clavicle or scapula, and described it as degenerative of the right shoulder.  The examiner also diagnosed AC joint separation.  The examiner indicated that the Veteran has scars; however, the scars were not painful, unstable, have a total area equal to or greater than 39 square cm (6 square inches) or are located on the head, face or neck.).  The examiner opined that the Veteran's right shoulder disability impacts his ability to perform occupational tasks.  The examiner explained that the Veteran is unable to participate in heavy physical labor to include lifting, carrying, pushing or pulling.  He is unable to perform overhead tasks that require use of his right arm. 

A May 2016 MRI report shows repaired subscapularis tendon, with a notation indicating that the tendon has been "re-torn" with mild retraction.  

The Veteran was afforded a VA examination in January 2017.  The October 2016 VA examination shows a continuation of the previously recorded symptoms.
Upon physical examination, the ranges of motion of the right shoulder were recorded as flexion to 93 degrees with pain, abduction to 45 degrees with pain, external rotation to 10 degrees with pain, and internal rotation to 90 degrees with pain.  He was able to perform repetitive use testing with at least 3
repetitions and there was no additional functional loss or range of motion after 3
repetitions.  The examiner indicated that there was less movement than normal.  There was pain with weight bearing and localized tenderness or pain on palpation of the joint or associated soft tissue.  Right shoulder muscle strength was active movement against some resistance (4/5).  There was no evidence of muscle atrophy, ankylosis, or instability, dislocation or labral pathology.  The examiner indicated that there was a rotator cuff condition.  The examiner stated that there was AC joint condition or any other impairment of the clavicle or scapula.  The examiner explained that there was a surgical repair of AC joint separation with residual pain and loss of range of motion.  There was no evidence of loss of head, nonunion, fibrous union of the humerus, or malunion of the humerus.  The examiner diagnosed right shoulder impingement and AC joint separation status post Mumford procedure with arthritis.  The VA examiner indicated that he was unable to perform testing consistent Correia because it was medically inappropriate due to the risk of aggravating or worsening the Veteran's right shoulder.  The examiner indicated that the Veteran has right shoulder scars; however the scars are not painful, unstable, have a total area equal to or greater than 39 square cm (6 square inches) or are located on the head, face or neck.).  The examiner opined that the Veteran's right shoulder disability impacts his ability to perform occupational tasks.  The examiner explained that the Veteran has reduced capacity for performing overhead tasks, carrying heavy loads, and performing basic grooming that require use of his right arm due to the pain and loss of range of motion of the right shoulder.  

After review of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that throughout the appeal period, the Veteran's symptoms of his right shoulder disability more nearly approximates the criteria for the 40 percent rating.  During the appeal period, the medical treatment records and examination reports, coupled with the Veteran's reports of severe pain, locking, catching, grinding, inability to lift his arm above his head, instability, and flare-ups demonstrates a significant limitation of range of motion of the right shoulder.  Specifically, during the October 2016 examination, the range of motion for the external rotation was limited to 30 degrees and internal rotation was limited to 40 degrees.  The range of motion for the external rotation was limited to 10 degrees during the January 2017 examination report.  Moreover, the Veteran has consistently reported in examinations and during treatment visits that he experiences right shoulder pain and decreased ranges of motion.  The Board finds that the Veteran's statements are competent and probative as they have been consistent throughout the appeal and the Board finds that the severity of the Veteran's right should did not significantly change during the course of his appeal.  

Taking into consideration of the facts noted above and that the Veteran has consistently reported severe right shoulder symptoms since the date of his claim for increased rating, the Board finds that a 40 percent rating is warranted.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca, 8 Vet. App. at 206-207.

Here, the Board has assigned the highest rating possible for limitation of motion of the Veteran's right shoulder throughout the appeal period.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, additional compensation for functional loss is not appropriate.  

The Board has also considered whether a separate rating is warranted under other codes.  DC 5203 pertains to impairment of the clavicle or scapula, including dislocation, nonunion with or without loose movement, or malunion.  In the alternative, the disability may be rated on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).

To this end, the December 2010 VA examiner noted that there was no evidence of recurrent shoulder dislocation.  The June 2015 VA physician and October 2016 VA examiner found that there was right shoulder dislocation or labral pathology suspected; however there was no history of recurrent dislocation.  In the April 2014 examination, the examiner found that there was no evidence of right shoulder recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The October 2016 examiner indicated that there was an AC joint condition or any other impairment of the clavicle or scapula, and described it as degenerative of the right shoulder.  The examiner explained that there was a surgical repair of acromioclavicular joint separation residual pain and loss of range of motion.  The examiner also diagnosed AC joint separation.

Although there is evidence of a separation of the AC joint, there is no evidence of nonunion, dislocation or malunion of the clavicle or scapula.  As indicated above, DC 5203 directs the evaluation to be determined under impairment of function of a contiguous joint.  Here, the Veteran is awarded the highest rating possible for limitation of motion for the right shoulder throughout the appeal period, under DC 5201.  Thus a grant of a separate rating would result in awarding separate ratings for the same disability, or pyramiding, which is prohibited.  38 C.F.R. § 4.14.

Moreover, DC 5202 requires fibrous union, loss of union, or loss of head of the humerus.  The Board finds that a separate under DC 5202 is not warranted as those symptoms have not been shown or more nearly approximated by the evidence of record.  See, e.g., DBQ dated June 2015 and October 2016 VA examination report. 

A rating under Diagnostic Code 5200 is not applicable in the present case because the Veteran's symptoms have not more nearly approximated ankylosis of the right shoulder joint, even with consideration of additional functional impairment due to pain and repetitive use.

The Board has also considered the Veteran's scar in the evaluation of the right shoulder.  The VA examiners indicated that the right shoulder scar was not painful/tender, unstable, deep, nonlinear, covers an area of 144 square inches or more, or limits function of the right shoulder.  As such, a separate, compensable rating for a right scar cannot be assigned.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2016).

For the foregoing reasons, a 40 percent disability, under DC 5201, for the right shoulder disability is warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Right Fifth Finger

The Veteran's right fifth finger is rated noncompensable under 38 C.F.R. § 4.71a, DC 5227.  

DC 5227 provides for a single noncompensable rating for ankylosis of the ring or little finger.  A note following DC 5227 instructs that it should be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

In December 2010, the Veteran was afforded a VA examination.  The Veteran reported that he has pain in his right fifth little finger.  Upon physical examination, there was no limitation of motion or pain upon ranges of motion.  Additionally, there was no pain or additional limitation of motion following repetitive motion.  There was no amputation, ankylosis, or deformity of one more fingers.  The examiner found that there was an overall decrease in hand strength.  There was no decrease in hand dexterity.  There was right fifth finger pain, limited motion, deformity, and weakness. The examiner indicated that the right fifth finger was in a permeant abducted position and the Veteran was unable to actively approximate it to the right fourth finger.  The examiner stated that the Veteran is able to the flex the finger within 1 inch with mild palm crease and he has good strength with approximation of thumb to little finger.  The examiner diagnosed status post rupture lateral collateral ligament right little finger with abduction deformity.  The examiner found that the Veteran does not have significant effects on his usual occupation or daily activities due to his right fifth finger.

In the Veteran's March 2013 VA Form 9, he stated that he has pain and limitation of motion of his right fifth finger. 

In a June 2015 DBQ, the Veteran reported that he is unable to grip due to his right fifth finger pain, has limited ranges of motion of the right fifth finger, and has no adduction in the right fifth finger.  Upon examination the right fifth finger, the examiner indicated that there was painful motion upon ranges of motion, localized tenderness or pain to palpitation for joints or soft tissue, less movement than normal, weakened movement, incoordination and deformity.  Right hand grip was 0 out of 5.  The physician indicated that the Veteran has limited range of motion of the right fifth finger and that he has "functional loss permanently."

In a June 2015 VA treatment record, the VA treatment provider indicated that the Veteran was unable to completely flex his right fifth finger.  The VA treatment provider also indicated that the Veteran was unable to adduct or straighten completely. 

In October 2016, the Veteran was afforded a VA examination.  The Veteran reported right fifth finger pain, weakness, and flare-ups that occur weekly.  He stated that his right fifth finger disability impacts his ability to write and type at work.  He indicated that he is unable to exercise because he has difficulty gripping with his right fifth finger.  Upon physical examination, the examiner indicated that the right fifth finger had decreased ranges of motion due to pain.  He was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  There was no evidence of pain with use of the hand, localized tenderness or pain on palpation of the joint or associated soft tissue.  Right hand grip was active movement against some resistance (4/5).  The examiner indicated that there was no ankylosis of the right hand.  The examiner noted that a December 2014 VA examination report showed no acute bony abnormality, fracture or dislocation.  However, the examiner noted that there is prior boxer's fracture deformity noted in the right the metacarpal.  The examiner diagnosed radial collateral ligament of the metacarpophalangeal joint right fifth finger.  The examiner found that the Veteran's right fifth finger impacts his ability to perform occupational tasks, such as lifting, carrying, pushing, or pulling.  The examiner also indicated that the Veteran has difficulty with prolonged typing on a keyboard. 

In a January 2017 examination report, the Veteran reported right fifth finger weakness, pain, flare-ups and loss of range of motion.  He stated that he has weak hand grip strength and that he has difficulty holding on to things with a tight grip. Upon physical examination, the examiner indicated that the Veteran had decreased ranges of motion of the right fifth finger.  The examiner noted that there was pain upon ranges of motion but it did not result in functional loss.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner indicated that there was less movement than normal.  The examiner indicated that the Veteran's decreased ranges of motion contribute to the reduced range for full hand grip.  There was evidence of pain with use of hand, localized tenderness or pain on palpation of the joint or associated soft tissue.  Right hand grip strength was active movement against some resistance (4/5).  There was no evidence of muscle atrophy or ankylosis.  The VA examiner indicated that he was unable to perform testing consistent Correia because it was medically inappropriate due to the risk of aggravating or worsening the Veteran's right fifth finger disability.  The examiner diagnosed status post rupture, radial-collateral ligament of the metacarpophalangeal joint of the right fifth finger.  The examiner opined that the Veteran's right fifth finger disability impacts his ability to perform occupational task.  The examiner explained that the Veteran has a reduction in his hand strength due to his limitation of motion in his right fifth finger. 

After reviewing of the evidence, the Board finds that the preponderance of the evidence shows that a compensable disability rating for the right fifth finger is not warranted.  Specifically, under the applicable diagnostic criteria, any limitation of motion or ankylosis of the little finger of either hand is noncompensable.  38 C.F.R. § 4.71a, DCs 5227 and 5230.  Moreover, although 38 C.F.R. § 4.59 and Burton provide that actual painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion or ankylosis of the little finger.  Therefore, application of 38 C.F.R. § 4.59 does not assist the Veteran in this case.  See Sowers v. McDonald, 27 Vet. App 472 (2016).  Thus, no compensable rating is available.  Additionally, the above-discussed evidence shows that although the Veteran has decreased ranges of motion of the right fifth finger with pain, his right hand grip strength was active movement against some resistance (4/5).  Notably, there was no evidence of muscle atrophy or ankylosis.

As to rating the Veteran's right fifth finger disability as an amputation under 
38 C.F.R. § 4.71a, Diagnostic Code 5156, the evidence does not more nearly approximate functional impairment of a degree that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  To this end, although the Veteran stated and the June 2015 physician confirmed that the right fifth finger has "functional loss permanently," there is no indication of limitation of motion of the other digits or interference with the overall function of the hand caused by the right fifth finger disability.

Thus, the Board finds that the Veteran's symptomatology does not form a sufficient basis for finding the severity of right fifth finger disability equivalent to an amputation.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Board finds that the weight of the evidence is thus against a compensable rating for right fifth finger for any portion of the appeal period.

For the foregoing reasons, the preponderance of the evidence is against the claim for a compensable rating for right fifth finger.  The benefit of the doubt doctrine is therefore not for application and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

C.  Right Knee

The Veteran's radial tear of the lateral meniscus of the right knee is assigned a 10 percent rating under DCs 5257-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5010 for arthritis due to trauma substantiated by x-rays instructs to rate the disability as degenerative arthritis.  Diagnostic Code 5003 for degenerative arthritis provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a.  The knee is a major joint.  See 38 C.F.R. § 4.45 .

Pursuant to DC 5257, which evaluates recurrent subluxation or lateral instability, a 10 percent evaluation is warranted for slight impairment of either knee, a 20 percent evaluation is warranted for moderate impairment, and a 30 percent evaluation is warranted for severe impairment.  See 38 C.F.R. § 4.71a.

Under DC 5260, limitation of flexion of a leg warrants a 10 percent rating is if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a. 

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004. 

Under DC 5261, a limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).

In December 2010, the Veteran was afforded a VA examination.  He reported that he has right knee weakness, fatigue, and pain with prolonged walking or standing.  He stated that he is able to stand for 1 hour and walk 1 to 3 miles.  He indicated that during the course of his employment as a correctional officer, he experiences increased right knee pain due to prolonged walking and standing.  During physical examination, the ranges of motion of the right knee were recorded as flexion to 130 degrees and extension was to 0 degrees.  There was no pain following repetitive motion and no additional limitations following three repetitions of ranges of motion.  There was no evidence of ankylosis.  The examiner indicated that the weight-bearing joint was affected.  The examiner found that there was no evidence of grinding, instability, meniscus abnormality, or patellar abnormality.  The examiner diagnosed right radial medial tear.  The examiner found that the Veteran's right knee weakness, fatigue, and pain with prolonged walking and standing impacts his occupational activities.  Additionally, the examiner found that the Veteran has mild effects with exercise and severe effects with activities such as playing sports due to his right knee disability.  

An August 2012 VA treatment record shows that right knee flexion was recorded to 120 degrees.  The examining physician indicated that there was no swelling or effusion of the right knee. 

A VA March 2015 x-ray report shows mild degenerative meniscal arthralgia of the   right knee.

In a June 2015 DBQ, the Veteran reported right knee pain when walking.  He denied flare-ups.  Upon physical examination, the ranges of motion of the right knee were recorded as flexion to 120 degrees with pain and extension to 0 degrees with pain.  He was able to perform repetitive- use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner indicated that pain caused functional loss.  Muscle strength was active movement against some resistance (4/5).  There was no muscle atrophy or ankylosis.  There was no evidence of recurrent subluxation, lateral instability, recurrent effusion, or localized tenderness or pain on the palpation of the joint or associated soft tissue.  There was pain with weight bearing.  The examiner found that there was a meniscus (semilunar cartilage) condition, meniscal tear.  The physician diagnosed radial medial tear meniscus of the right knee.  The examiner opined that the Veteran's right knee disability does not impact his ability to perform any type of occupational tasks, such as standing, walking, lifting, or sitting. 

A June 2015 VA treatment record documents the Veteran's right knee complaints of soreness, weakness, and occasional swelling.  The VA treatment provided found that there was not popping, locking, or giving away. 

In an October 2016 VA examination report, the Veteran reported right knee soreness, giving way, severe pain, swelling, and tenderness.  He stated that his right knee is aggravated by cold weather.  He has severe flare-ups that cause swelling and that will occur 4 times per week and will last 2 hours.  He stated that he is unable to run, lift weights, play basketball, and participate in high impact activities.  He avoids prolonged standing or sitting due to knee pain.  He stated that he is employed as a contractor specialist for the DOD.  He indicated that during work he is able to relieve his right knee pain as he frequently stands, stretches, and walks.  

Upon physical examination in October 2016, the ranges of motion of the right knee were recorded as flexion to 100 degrees with pain and extension to 0 degrees with pain.  He was able to perform repetitive use testing with at least three repetitions.  Upon repetitive-use testing, ranges of motion of the right knee for flexion was recorded to 90 degrees with pain and fatigue and extension was to 0 degrees with pain and fatigue.  There was no evidence of pain with weight bearing.  There was localized tenderness or pain on palpation of the joint or associated soft tissue and crepitus.  Muscle strength was normal.  There was no muscle atrophy or ankylosis.  Joint stability testing was normal.  The examiner found that there was a meniscus (semilunar cartilage) condition, meniscal tear.  The examiner noted that a December 2014 x-ray report showed no acute bony abnormality, effusion, spurs, or joint space narrowing.  The examiner diagnosed radial tear lateral meniscus of the right knee. The examiner opined that the Veteran's right knee disability impact his ability to perform occupational tasks.  The examiner explained that the Veteran is unable to participate in tasks that require prolonged standing, sitting, or prolonged walking.  The examiner stated that he is not precluded from sedentary labor because he would be able to change positions for comfort.

VA treatment records dated in 2016 through 2017 shows that he requires a right knee brace.

In a January 2017 examination report, the Veteran reported right knee pain and loss of ranges of motion.  He stated that he has difficulty kneeling and squatting.  Upon physical examination, the ranges of motion of the right knee were recorded as flexion to 87 degrees with pain and extension to 0 degrees.  He was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion after repetitions.  The examiner indicated that there was less movement than normal.  There was no pain with weight bearing, crepitus, muscle atrophy, or ankylosis.  Muscle strength was active movement against some resistance (4/5).  Joint stability testing was normal.  The examiner found that there was a meniscus (semilunar cartilage) condition, meniscal tear.  The examiner diagnosed radial tear lateral meniscus of the right knee.  The examiner indicated that he was unable to perform testing consistent Correia because it was medically inappropriate due to the risk of aggravating or worsening the Veteran's right knee disability.  The examiner opined that the Veteran's right knee disability impact his or her ability to perform any type of occupational task.  The examiner explained that the Veteran has reduced capacity for prolonged sitting, standing, kneeling, squatting, and walking.

The Board finds that an increased rating in excess of 10 percent for the Veteran's radial tear of the lateral meniscus of the right knee is not warranted. 

Historically, the Veteran's radial tear of the lateral meniscus of the right knee was initially assigned a 10 percent disability under DC 5257.  See rating decision dated April 2002.  In a January 2013 rating decision, the RO continued the 10 percent rating under DCs 5257-5010 for painful motion of the right knee pursuant to 38 CFR §4.59.

As stated above, a March 2015 x-ray shows degenerative arthritis in the Veteran's right knee.  However, an increased rating of 20 percent is not warranted under DC 5003 as there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Further, the weight of the evidence does not more nearly approximate an assignment of separate ratings under DCs 5260 and 5261, as flexion was not limited to 45 degrees, and extension was not limited to 10 degrees, during the entire appeal period.  With consideration of the additional functional loss due to pain, weakness, and lack of endurance, flexion was no less than 87 degrees, as exhibited in January 2017 examination report.  Additionally, extension was limited to no more than 0 degrees (normal), even when considering additional functional loss due to pain, weakness, and a lack of endurance.  Moreover, there is no evidence that the Veteran's flare-ups were of sufficient severity to result in limitation of flexion or extension as indicated on range of motion testing to the extent that they would more nearly approximate the criteria for a higher rating under DCs 5260 or 5261. 

With regard to instability, the Veteran has consistently stated in lay statements and on examination that his right knee gives way.  This is equivalent to the recurrent subluxation or lateral instability warranting a separate compensable rating under DC 5257.  However, throughout the appeal period, physical examination of the right knee showed normal stability testing.  See December 2010 VA examination report dated, June 2015 DBQ, October 2016 examination report, and January 2017 examination report.  Consequently, the evidence does not reflect that symptoms have more nearly approximated the moderate recurrent subluxation of lateral instability required for a higher, 20 percent rating.

Additionally, the Board finds a separate ratting is not warranted under DC 5259, pertaining to the removal of semilunar cartilage, as the Veteran has not had surgery on his right knee meniscus.  However, the Board has considered whether the Veteran is entitled to a separate rating under DC 5258, which provides a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In this regard, while he has not undergone the removal of semilunar cartilage, the evidence reflects a meniscus (semilunar cartilage) condition, meniscal tear.

To this end, symptoms approximating meniscal dislocation frequent episodes of joint locking or joint effusion have not been shown by the evidence of record to be due to the meniscal tear or otherwise.  Notably, VA examiners have specifically found that there was no evidence of joint effusion.  See, e.g., VA examination report dated October 2016.  Therefore, the Board finds that a separate rating under DC 5258 is not warranted.

The Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, or impairment of the tibia or fibula the Veteran is not entitled to a higher or separate rating under 5256 or 5262 respectively, in the right knee.

For the foregoing reasons, the preponderance of the evidence is against entitlement to an increased rating in excess of 10 percent for radial tear of the lateral meniscus of the right knee.  As the preponderance of the evidence is against any higher or additional separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Additional Considerations
	
As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's right knee and right shoulder are contemplated by the applicable rating criteria.  The criteria for rating the knee and shoulder contain a broad range of symptoms and each of those symptoms was considered by the Board in determining whether any higher or separate ratings are warranted.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Although the Veteran stated during the examinations that he experiences difficulty with prolonged walking, kneeling, lifting his arm above his head, and squatting these difficulties are consequences of the symptoms for which the Veteran is being compensated, i.e., pain and instability.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  The Board therefore finds that the criteria for rating the knee and shoulder contemplate the Veteran's right knee and right shoulder disability picture.  Thus, consideration of whether the Veteran's disability picture for the right knee and right shoulder exhibits other related factors such as those provided by the regulations as "governing norms" are not required.

As to the right fifth finger, the Veteran reported right fifth finger pain, decreased ranges of motion, and difficulty gripping things in his right hand.  To this end, the symptoms of the Veteran's right fifth finger are not contemplated by the relevant diagnostic code.  DC 5227 does not contemplate pain and 38 C.F.R. § 4.59 does contemplate pain for orthopedic disabilities; however it is not for application in this case.  As stated above, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  

The Board finds that the Veteran's right fifth finger does not more nearly approximate an exceptional disability picture that exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  To this end, there is no evidence indicating that the Veteran was hospitalized for the right fifth finger.  The evidence shows that the Veteran reported during the October 2016 examination, that he has difficulty typing and writing at work due to his right fifth finger disability.  Furthermore, the October 2016 examiner found that the Veteran's right fifth finger disability impacts his ability to perform occupational tasks, such as lifting, carrying, pushing, or pulling.  Although the evidence shows that the Veteran's right fifth finger impacts his ability to perform some activities, such as prolonged typing, lifting, carrying, pushing, or pulling, there is no evidence that indicates that the Veteran's disability causes marked interference with employment.  To this end, during the October 2016 examination, for the right knee, the Veteran reported that he is employed as a contractor specialist for the DOD.  He indicated that during work he is able to relieve his pain as he frequently stands, stretches, and walks.  Although the Veteran's right fifth finger may cause arbitrary difficulties in the workplace, such as prolonged typing or lifting heavy items, the Board does not find that such difficulties rise to a level of marked interference with employment, such as that contemplated for extensive or frequent absences from work or an essential inability to perform one's duties.  Thus, further discussion of consideration for referral is not required. 

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Additionally, a request for a TDIU whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

During the appeal period, the Veteran reported that he was employed as a probation officer and then he was unemployed due to his right shoulder.  However, during the October 2016 examinations, the Veteran reported that he was employed as a contractor specialist.  Thus, although the Veteran has stated that he was unemployed, the Veteran has continued working and has not contended that his service-connected disabilities would otherwise render him unable to secure or follow substantially gainful employment or unemployability.  Therefore, the issue of entitlement to a TDIU has not been raised by the evidence of record.

ORDER

A 40 percent rating, but no higher, for right shoulder disability is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an increased rating in excess of 10 percent for radial tear of the lateral meniscus of the right knee is denied.

Entitlement to a separate rating of 10 percent, but no higher, for right knee recurrent subluxation or lateral instability is granted, subject to controlling regulations governing the payment of monetary awards. 

Entitlement to a compensable rating for right fifth finger is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


